ANODE ACTIVE MATERIAL COMPOSITE FOR LITHIUM SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The amendment to the Title of the invention is acknowledged and accepted.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-15 are pending, wherein claims 1, 3-4, 7 and 11-14 are amended. Claims 1-15 are pending, and are being examined on the merits in the current Office action.

Claim Objections
The recitation in claim 3 has grammatical errors because of the use of both “is” and “comprises”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 does not further limit the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 9-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170047584 A1, hereafter Hwang) in view of Choi et al. (US 20180342757 A1, hereafter Choi).
claims 1, 6 and 8, Hwang teaches a lithium secondary battery ([0118]) comprising:
a cathode comprising a cathode active material (“positive electrode active material”, [0119]);
an anode comprising an anode active material composite ([0115]-[0116]);
a separator positioned between the cathode and the anode ([0126]); and
an electrolyte ([0118]),
wherein the anode active material composite comprises:
a core (at least [0036]);
a conductive composite film layer (“a first shell layer”, at least [0037]) formed on a surface of the core (at least [0137]) and including a first conductive agent (“graphene”, [0064]); and
a conductive layer (“a composite coating layer” “as a second shell layer”, [0099]-[0100], [0152]) formed on a surface of the conductive composite film layer ([0069]) and including a second conductive agent (“carbon”, “carbon nanotubes”, [0070]) and a second binder (“a rubber precursor”, [0100]).
Hwang appears to be silent to a first binder as claimed. However, in the same field of endeavor, Choi discloses that a core in an anode active material can be coated with a carbon (e.g., graphene) layer as a first surface layer (112), or can be coated with a conductive polymer containing carbon as a first surface layer (112) (See at least, [0046], [0047], [0053], [0107], [0110]). In other words, a graphene layer and a conductive polymer containing carbon are functional equivalents as a first surface layer of the core. It would have been obvious to one of  of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). 
Thus, Hwang in view of Choi teaches the conductive composite film layer includes a first conductive agent (i.e., carbon such as graphene) and a first binder (i.e., the conductive polymer), and further, the first binder comprises an acrylic-based polymer, such as poly(1-pyrene methyl methacrylate) ([0053]).
The limitation “the conductive composite film layer is formed by dispersing the first conductive agent in a matrix formed of the first binder” is a product-by-process limitation. However, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Hwang in view of Choi teaches the conductive composite film layer and thus teaches the product-by-process limitation.
Regarding claim 2, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the core comprises a primary particle comprising silicon (at least [0038]).
Regarding claim 3, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the core is comprises a secondary particle comprising silicon-carbon composite 
Regarding claim 4, Hwang in view of Choi teaches the lithium secondary battery of claim 3, wherein the silicon-carbon composite particles have an average particle diameter (D50) of 3 nm to 900 nm ([0043]), overlapping the instantly claimed range of 10 nm to 10 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Hwang in view of Choi teaches the lithium secondary battery of claim 4, wherein the core has a diameter (D50) in a range of 0.5 µm to 50 µm ([0056]), overlapping the instantly claimed range of 50 nm to 40 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further discloses that the first shell layer including the first conductive agent graphene can be in a single-layer or multilayer structure including one or more graphene layers and that the thickness of the first shell layer may be adjusted. One of ordinary skill in the art would appreciate that the said thickness corresponds to a content of the first conductive agent graphene, thus adjusting the said thickness would accordingly change the content of the first conductive agent graphene. As such, one of ordinary skill in the art would readily arrive at the content of the first conductive agent being 30% to 80% by weight based on the total weight of the first and second conductive agent, by adjusting the thickness of the first shell layer through routine experimentation. MPEP § 2144.05 II-A.
claim 9, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the second binder comprises a styrene butadiene rubber (SBR) ([0102]), which is a chain polymer or a crosslinked polymer.
Regarding claim 10, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the conductive layer comprises a composite of a styrene-butadiene rubber (SBR) and the second binder ([0102]; having same composition).
Regarding claim 12, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the second conductive agent comprises carbon nanotubes ([0100]), which is a fiber-shape conductive agent.
Regarding claim 13. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1 above, and further in view of Kwon et al. (US 20140170454 A1, hereafter Kwon).
Regarding claim 8, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further teaches the first binder can be sucrose ([0060]), for example. 
Hwang is silent to the first binder comprising carboxymethyl cellulose or an acrylic-based polymer, as instantly claimed. However, Kwon discloses that carboxymethyl cellulose and sucrose (specifically cyanoethyl sucrose) are functional equivalents as a binder in an anode active material composite ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced sucrose of Kwang and used carboxymethyl cellulose of Kwon as the first binder in the anode active material composite, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1 above, and further in view of Zhu et al. (US 20140248543 A1, hereafter Zhu).
Regarding claim 11, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further teaches the second binder can be a styrene butadiene rubber (SBR) ([0102]), for example. 
Hwang is silent to the second binder comprising those listed in the instant claim. However, Zhu discloses that SBR and PAA (polyacrylic acid) are functional equivalents as a binder in an anode active material composite ([0168]). It would have been obvious to one of prima facie obvious (MPEP § 2144.06).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 12 above, and further in view of Jeong et al. (US 20160013481 A1, hereafter Jeong).
Regarding claim 14, Hwang in view of Choi teaches the lithium secondary battery of claim 12, and teaches the second conductive agent comprises carbon nanotubes ([0070]), but is silent to a dot-shape conductive agent as listed in the instant claim.
Jeong discloses that carbon black and carbon nanotubes can be both included in a shell layer coated on a core comprising a carbon-silicon composite ([0008]-[0014]). Thus, carbon black and carbon nanotubes in the shell layer are functional equivalents as a conductive agent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced carbon nanotubes with carbon black as the second conductive agent of Hwang, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). Thus, carbon black reads on the dot-type conductive agent as instantly claimed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1 above, and further in view of Lee et al. (US 20190027781 A1, hereafter Lee).
claim 15, Hwang in view of Choi teaches the lithium secondary battery of claim 1 comprising a silicon-based composite anode material, but does not teach a vehicle comprising the lithium secondary battery of claim 1. Lee teaches a vehicle uses a lithium secondary comprising a silicon-based composite anode material exhibiting a high capacity characteristic ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a lithium secondary battery of claim 1 comprising a silicon-based composite anode material in a vehicle, as taught by Lee, for the benefit of a high capacity characteristic.

Response to Arguments
Applicant's arguments filed on December 29, 2021 have been fully considered but they are not persuasive.
Applicant’s claim amendments necessitated a new ground of rejections. The Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727